Exhibit 17.1 May 31, 2010 Jim Currier, Chairman and CEO David R. Wells, President and CFO Sionix Corporation (OTCBB: SINX) 2801 Ocean Park Blvd, Suite 339 Santa Monica, CA 90405 Dear Jim and David: Please accept this letter as notice of my resignation from Sionix Corporation’s Board of Directors, effective immediately.I have enjoyed my time on the Board and leave my position knowing that the Company is in good hands. I am resigning with the mutual understanding that I haveno disagreements or disputes with the Company, nor does the Company have any disagreements or disputes with me. Sincerely, /s/John Pavia John Pavia The terms of this resignation is acceptable, to the Company. /s/ James Currier Acknowledgement by the Company James Currier, Chairman & CEO Sionix Corporation
